Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 05, 2017

The Court of Appeals hereby passes the following order:

A18A0119. MARK G. SAYEG et al. v. TAO ZHA et al.

      Tao Zha and Suzanne Zha filed a quiet title action against Mark G. Sayeg and
Edie G. Sayeg. Donna R. Whitener was subsequently added as a defendant. The Zhas
requested that the quiet title dispute be submitted to a special master, which issued
a report finding in favor of the Zhas. The report was adopted by the trial court as its
final order, and the defendants seek to appeal this ruling. The Zhas have filed a
motion to dismiss, asserting that the case is not ripe for appellate review as claims
remain pending below.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). If a trial
court’s order adjudicates fewer than all of the claims asserted, the order is non-final.
See Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731)
(1989). “In such circumstances, there must be an express determination under OCGA
§ 9-11-54 (b) or there must be compliance with the interlocutory appeal requirements
of OCGA § 5-6-34 (b). Where neither of these code sections are followed, the appeal
is premature and must be dismissed.” Id. (punctuation omitted).
      Here, the Zhas amended their complaint to include additional claims for
trespass, injunctive relief and punitive damages. Because the trial court has not
decided those claims – and because it does not appear that the Zhas have abandoned
or waived those claims – the trial court’s order is non-final. See Rhymes v. East
Atlanta Church of God, 284 Ga. 145, 147-148 (663 SE2d 670) (2008). Accordingly,
the motion to dismiss is hereby GRANTED, and this appeal is DISMISSED as
premature.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  10/05/2017
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.